         Case 1:16-cv-03228-AJN Document 184 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ENTESAR OSMAN KASHEF, et al.,

                    Plaintiffs,

        -against-
                                                     Civil No. 1:16-Civ-03228-AJN
 BNP PARIBAS S.A., BNP PARIBAS
 NORTH AMERICA, INC., AND DOES 1-
 10,

                    Defendants.


                            DECLARATION OF AVRAM E. LUFT

       I, Avram E. Luft, declare as follows pursuant to 28 U.S.C. § 1746:

              1.       I am a member of the bar of the State of New York and am admitted to

practice before the United States District Court for the Eastern District of New York. On May

31, 2016, I entered a Notice of Appearance in the above captioned case.

              2.       I respectfully submit this declaration pursuant to Local Civil Rule 1.4 in

support of my motion for leave to withdraw as counsel for Defendants BNP Paribas S.A. and

BNP Paribas North America, Inc. in this action.

              3.       Effective October 23, 2020, I will no longer be affiliated with Cleary

Gottlieb Steen & Hamilton LLP (“Cleary Gottlieb”), and accordingly will no longer actively

work on this matter.

              4.       Other attorneys from Cleary Gottlieb, including Alexis Collins, Carmine

Boccuzzi, and Jonathan I. Blackman have also appeared in this action on behalf of BNP Paribas

S.A. and BNP Paribas North America, Inc. and will continue to be counsel of record.

Accordingly, no delay or prejudice to any party will result from my withdrawal.
        Case 1:16-cv-03228-AJN Document 184 Filed 10/23/20 Page 2 of 2




             5.      No retaining or charging lien is being asserted.

      I declare under penalty of perjury that the foregoing is true and correct.




Executed on October 23, 2020 at New York, NY.

                                               /s/Avram E. Luft




                                               -2-
